DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The cite Nos. 1-11 of non-patent literature documents in the information disclosure statement filed 4/29/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For claims 1, 12, 18, the claimed language “a fastener to connect the distal end to first and second pedestals of the plurality of pedestals supporting the plurality of floor panels to tension the distribution air duct along a longitudinal axis of the distribution air duct” in claim 1; “a fastener to connect the distal end to a first pedestal of a plurality of pedestals underneath and supporting the plurality of floor panels to place the entire length of the duct segment in tension along the longitudinal axis” in claim 12; and “the fastener to place the air duct in tension along a longitudinal axis of the air duct” I claim 18 renders the claims indefinite. It is unclear how the tension function is performed. The recited function does not follow from the structure recited in the claims, i.e. fastener, so it is unclear whether the function requires some other structure or is simply a result of using the fastener in a certain manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-7, 9-13, 15-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paschke et al. (US 5,655,963).
Paschke discloses an air duct system 20 for conveying air to a comfort zone of a building (col. 4, lines 5-7), the air duct system 20 comprising: a distribution air duct 20 installable within the plenum underneath the plurality of floor panels (the air duct 20 is capable of being installed within the plenum underneath the plurality of floor panels), the distribution air duct 20 defined by a circumferentially enclosed tubular wall formed of a unitary pliable material (Figs. 1-2, col. 4, line 11, col. 6, lines 35-36) such that the distribution air duct is inflatable and collapsible (abstract), a bottom portion of an outer surface of the tubular wall 20 to rest upon the subfloor when the air duct is installed within the plenum (while the air duct 20 is placed on the subfloor), the distribution air duct 20 including a proximal end 21 and a distal end 25, the proximal end 21 being connectable to a supply air duct 10 such that air from the supply air duct can pass in series through the proximal end 21, toward the distal end 25, out from within the distribution air duct 20; and a fastener 60, 65 to connect the distal end 25 to first and second pedestals of the plurality of pedestals supporting the plurality of floor panels to tension the distribution air duct along a longitudinal axis of the distribution air duct 20 (fastener 60, 65 is capable of being used to connect the distal end 25 of the distribution air duct 20 to first and second pedestals of the plurality of pedestals supporting the plurality of floor panels, i.e. by mounting the one suspended end of cable 65 to a first pedestal and fastening the second end 66 of rope or cable 60 to a second pedestal to tension the distribution air duct along a longitudinal axis of the distribution air duct 20).  Paschke also disclose an air duct system 20 for conveying air to a comfort zone, the air duct system 20 comprising: a distribution air duct 20 including an elongate duct segment having an entire length extending from a first end 21 to a second end 25 along a straight longitudinal axis (Figs. 1-2), the duct segment including a circumferentially enclosed tubular wall to be disposed within a plenum between a plurality of floor panels and a subfloor below the plurality of floor .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 8  and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paschke (US 5,655,963) in view of Trunkle et al. (US 5,294,049).
 	The air duct system of Paschke as above includes all that is recited in claims 4 and 8 except for the distal end includes an elbow;  the intermediate point corresponds to an elbow in the distribution air duct.  Trunkle et al. disclose an air duct system comprising a distribution air duct 104 including a proximal end 107 and a distal end 106. The distal end 106 includes an elbow (col. 8, lines 30-34, Fig. 1 shows end 106 has an elbow). A second fastener (Fig. 1, not numbered) connects an intermediate point of the distribution air duct 104 between the proximal and distal ends 107, 106 to a third pedestal (Fig. 1, not numbered, which supports floor 22). . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,274,216. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-21 are to be found in claims 1-22 of the patent. The difference between claims 1-21 of the application and claims 1-22 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus the invention of claims 1-22 of the patent is in effect a “species” of the “generic” invention of claims 1-21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-21 are anticipated by claims 1-22 of the patent, they are not patentably distinct from claims 1-22 of the patent.  

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY